FILED
                             UNITED STATES DISTRICT COURT                                   NOV 23 2009
                            FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                        Bankruptcy Courts

Luis T J Leal, Sr.,                           )
                                              )
               Plaintiff,                     )

       v.
                                              )
                                              )       Civil Action No.           09 2219
                                              )
Securities and Change Commission et al., )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The court will grant the application, and dismiss the

complaint without prejudice for failure to meet the minimum requirements of Federal Rule of

Civil Procedure 8.

       Complaints filed by pro se litigants are held to less stringent standards than are formal

pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, pro

se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure states the

minimum requirements for complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint

contain a short and plain statement of the grounds upon which federal jurisdiction rests, a short

and plain statement showing that the plaintiff is entitled to relief, and a demand for judgment for

the relief sought. The minimum requirements Rule 8 imposes are designed to provide a court

with sufficient information to determine whether it has jurisdiction over the claims, and to

provide defendants with sufficient notice of the claims being asserted in order to allow
defendants to prepare a responsive answer and an adequate defense, and to determine whether the

doctrine of res judicata applies. See Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        While the instant complaint does not expressly assert any basis for federal jurisdiction, it

appears that the court may have diversity jurisdiction over this action, as the plaintiff appears to

be a citizen of Ohio, the defendants appear to be citizens of Washington, D.C., and the amount in

controversy appears to include the value of "the Fox network," see Complaint at 1-2, which is

well in excess of the minimum jurisdictional requirement of$75,000. See 28 U.S.C. § 1332(a).

As drafted, however, the complaint does not contain "a short and plain statement showing that

the plaintiff is entitled to relief," Fed. R. Civ. P. 8(a), and the court cannot discern what claims

plaintiff is pursuing against which defendants on what grounds, or even what protected personal

interest the plaintiff is seeking to enforce. In other words, the court cannot discern the plaintiff s

cause of action. As drafted, the complaint does not provide sufficient notice to the defendants of

the claims so that they may prepare a proper defense. Accordingly, the complaint will be

dismissed without prejudice for failure to comply with the requirements of Rule 8.

       A separate order accompanies this memorandum opinion.



                                                                                            ..
                                                                                            ,

                                                       United States DistrIct Judge